Citation Nr: 0933034	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Increased evaluation for left renal calculus, currently rated 
as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1986 to June 1994.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In January 2006, the Board remanded the 
issue on appeal for additional development.  

In the January 2006 decision, the Board also remanded two 
other claims - a service connection claim for urinary 
incontinence, and an earlier effective date claim for a 30 
percent evaluation for residuals, pelvic inflammatory 
disease, s/p laparoscopy; uterine adhesions/fibroids and 
fluid in tubes.  

The earlier effective date claim has been withdrawn by the 
Veteran in April 2006 and October 2007 statements.  This 
withdrawal is reflected in the representative's July 27, 2009 
Informal Hearing Presentation of record.  

The service connection claim for urinary incontinence was 
granted by the RO in a January 2005 rating decision.  The 
Veteran ultimately appealed the assigned rating in that 
decision.  But she withdrew this increased rating claim in 
the October 2007 statement of record, which was ratified by 
her representative in the July 2009 Informal Hearing 
Presentation.  

 
FINDING OF FACT

The evidence of record indicates that the Veteran's service-
connected left kidney disorder has been asymptomatic since 
December 2000, and that her most recent left renal calculus 
was noted in 1997.  






CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
Veteran's service-connected left renal calculus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
March 2006, April 2006, and May 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate her claim, and of the 
elements of her claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate her claim.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide VCAA notification to the Veteran prior to 
the June 2002 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notification, VA readjudicated 
the Veteran's claim in the September 2008 Supplemental 
Statement of the Case (SSOC) of record.  See Mayfield, 444 
F.3d 1328.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice her contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
her claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claim here.  

II.  The Merits to the Claim for Increased Rating

In January 1995, VA granted service connection for a left 
renal calculus.  A noncompensable evaluation was assigned for 
the disorder.  The Veteran did not appeal that decision.  

In December 2001, the Veteran filed a claim for increased 
rating for left renal calculus.  The RO denied the Veteran's 
claim in the June 2002 rating decision on appeal.  

In this decision, the Board will assess whether a compensable 
rating has been warranted at any time since December 2000 
(one year prior to the Veteran's December 2001 claim for 
increase).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings); see also 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the kidney are rated under 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7500-7542.  As the evidence of 
record indicates that the Veteran's service-connected 
disorder has been productive of kidney stones (renal 
calculus; nephrolithiasis), the RO rated the Veteran's 
disorder under Diagnostic Code 7508.  

Diagnostic Code (DC) 7508 directs VA to rate nephrolithiasis 
under DC 7509, which rates hydronephrosis.  Under this code, 
a 10 percent evaluation is warranted for an occasional attack 
of colic, not infected and not requiring catheter drainage.  
A 20 percent evaluation is warranted where the evidence 
indicates frequent attacks of colic requiring catheter 
drainage.  And a 30 percent rating is warranted with frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function.  Diagnostic Code 7508 further states that a 
30 percent evaluation should be assigned when there is 
evidence of recurrent stone formation requiring one or more 
of the following:  diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year.  See 
38 C.F.R. § 4.115b.  

The Board has reviewed the medical evidence of record dated 
since December 2000 to include VA medical treatment records 
dated from the early 2000s to as recent as April 2009, and VA 
compensation examination reports dated in January 2002 and 
August 2005.  This evidence indicates that the Veteran 
experienced a kidney stone in 1997.  This is supported by 
February 1997 medical records from a military hospital which 
reference the passing of a kidney stone in 1997.  But none of 
this evidence indicates that the Veteran has experienced a 
kidney stone since December 2000, or that she has experienced 
colic, catheter drainage, infection, or impaired kidney 
functioning as a result of her disorder.  38 C.F.R. § 4.115b.  

The January 2002 VA examiner found the Veteran without renal 
calculus, and noted a January 2002 ultrasound that found the 
Veteran's kidneys to be normal, without renal calculi or 
hydronephrosis.  This examiner indicated that the Veteran 
experienced urinary frequency due to stress incontinence, not 
due to any kidney disorder (the Veteran is currently service 
connected as 60 percent disabled for urinary incontinence, 
secondary to pelvic inflammatory disease, under DC 7542 of 
38 C.F.R. § 4.115b).  The August 2005 VA examiner, after 
noting urinary frequency and incontinence, found the Veteran 
without nephritis, renal colic, or renal stones.  And though 
VA treatment records dated throughout 2006, 2007, 2008, and 
2009 refer to a history of kidney stone, to urinary 
incontinence, and to urinary frequency, these records are 
negative for current kidney stones, colic, catheter drainage, 
infection, or impaired kidney functioning as a result of her 
left renal calculus disorder.  38 C.F.R. § 4.115b.  
  
Based on this evidence, the Board finds a noncompensable 
evaluation warranted here from December 2000.  See Hart, 
supra;  see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements.  While these statements 
may be viewed as evidence, the Board must also note again 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The Veteran's statements alone are 
therefore insufficient to prove her claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology).       


	

ORDER

Entitlement to an increased rating for service-connected left 
renal calculus is denied.  



___________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


